The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
	On page 17 of the remarks, the applicant states that “Hall discloses that the X-ray image is superimposed on a 3D prior image. Applicant submits that the disclosure of Hall, therefore, does not disclose ‘determining a location of the component in the second image data’ or ‘the correlating ... allows a representation of the determined location of the component in the first image data.’ Rather, Hall discloses that the X-ray image is superimposed on the 3D image.”  The examiner respectfully disagrees that the claims overcome an interpretation as indicated by Hall.
	Paragraph 104 of the PGPUB of the instant application states “Regardless of the technique for registration, including those discussed above, the position of the item such as the screw 320 may be illustrated and/or represented relative to images or reconstructions as a visualization as illustrated in FIG. 7. The representation may include an overlay or superimposition of a graphic and/or altering the image display. The display device 44 may display the image 40, including a plurality of images 40, to represent the location in the 3D image or space.”  This does not preclude superimposition of the 2D image within the 3D image space, which will inherently present a “representation” of the component within the 3D image, as it is displayed on the display.  In paragraph 106 of the PGPUB, it states “The various representations, including the axis representation 610, 620 and/or graphical representation 626 may be used by the user 24 to understand the registered (i.e. correlated) position of the implant 320 to one or more positions of the subject 28.”  Of importance here is that “correlated” is equated to hold the same meaning as “registered”.  Therefore, the “correlating” step of claim 1 is taught by the same exact step in the prior art at the “registering” step of claim 1, since the disclosure of the instant application exemplifies that these are one in the same (also see paragraph 36 – “Correlation, as understood in the art, is to allow registration of a navigation space defined within the navigational domain and an image space defined by the image 40.”).  As such, by registering the 3D image that does not contain the component, with the 2D image that does contain the component, and superimposing them atop one another, the location of the component is correlated with the 3D image, which is at least based on the registering, if not wholly based on the registering.
	On page 19, the applicant argues that Finley does not overcome the deficiencies of Hall.  However, as expressed in the previous page, the applicant’s argued deficiencies are misplaced.  Therefore, Finley is not meant to overcome these supposed deficiencies – Finley is taught for creating stitched images within intra-operative image registration scenarios.
For at least these reasons, the applicant’s arguments are not persuasive in overcoming the previously applied rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Patent Pub. No. 2003/0181809)
Hall discloses 3D imaging for catheter interventions by use of 2D/3D image fusion (see Title).  “According to the present invention, the 3D image data set may be a data set that was acquired prior to the operation. This means that the data set may have been acquired at any time prior to the actual intervention… As an alternative, it is also possible to use an intraoperatively acquired image data set in the form of a 3D angiographic X-ray image data set… i.e., when the patient is already lying on the operating table but before the catheter is inserted, which, however, will take place very shortly after the 3D image data set has been acquired” (see paragraph 12).  This “3D image data” equates to the claimed accessing the first image data of a subject.  As stated in paragraph 8, “taking at least one 2D X-ray image of the area of examination in which the instrument is visualized”, which equates to the claimed accessing the second image data of the subject.  Regarding the claimed registering the first image data to the second image data, Hall teaches “Another possibility is the so-called "image-based" registration. In this case, the 3D reconstructed image is used to generate a 2D projection image in the form of a digitally reconstructed radiogram (DRR) which is compared to the 2D X-ray image for similarities, and for the purpose of optimizing the registration, the similarity between the 2D projection image and the 2D X-ray image is moved by means of translation and/or rotation until the similarities reach a predetermined minimum level of similarity” (see paragraph 17).  With regard to the claimed determining a location of a component in the second image data; and correlating the location of the component in the second image data to the first image data based at least on the registering [sic]”, it is noted that Hall teaches that “On a monitor 13, the 3D reconstructed image 12 in which the surrounding anatomic structure--here a vascular tree 14 of the heart--can be seen as a three-dimensional image. Over this image, the 2D X-ray image 10 is superimposed. Both images are registered relative to each other. I.e., in superimposition image 15, catheter 11 is shown in the exact correct position and orientation with respect to vascular tree 14. Thus, the physician can see exactly where the catheter is located and how he may have to continue navigating it or how and where the treatment is to be started or continued” (see paragraph 32; also see Figure 1 where numerals 10 and 12 illustrate the two images separately, and then superimposed together on monitor 13), which thereby teaches the wherein clause
Regarding claim 2, it is re-iterated that Hall teaches “According to the present invention, the 3D image data set may be a data set that was acquired prior to the operation. This means that the data set may have been acquired at any time prior to the actual intervention… As an alternative, it is also possible to use an intraoperatively acquired image data set in the form of a 3D angiographic X-ray image data set… i.e., when the patient is already lying on the operating table but before the catheter is inserted” (see paragraph 12), and in paragraph 8, “taking at least one 2D X-ray image of the area of examination in which the instrument is visualized”.
Regarding claim 3, it is re-iterated that Hall teaches “Another possibility is the so-called "image-based" registration. In this case, the 3D reconstructed image is used to generate a 2D projection image in the form of a digitally reconstructed radiogram (DRR) which is compared to the 2D X-ray image for similarities, and for the purpose of optimizing the registration, the similarity between the 2D projection image and the 2D X-ray image is moved by means of translation and/or rotation until the similarities reach a predetermined minimum level of similarity” (see all of paragraph 17).
Regarding claim 4, it is noted that in the quote from paragraph 17 immediately above for the rejection of claim 3, it states that “a digitally reconstructed radiogram (DRR) which is compared to the 2D X-ray image” (emphasis added).  Particularly, it is noted that the underlined “the 2D X-ray image” is not plural, thereby illustrating that this is a single 2D X-ray image.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Finley (US Patent Pub. No. 2017/0165008), and further in view of Borsdorf et al. (DE 102015208929 B3, translation included).
Hall is described above with regard to claims 1 and 3.  However, Hall does not teach that the 2D image that is used is a stitched image.
Finley teaches 3D visualization during surgery with reduced radiation exposure (see Title).  As described in paragraph 51, Finley teaches the acquisition of intra-operative low-dose (LD) images and compares these images to a baseline image set to find a statistically meaningful match, from which these images are then merged and displayed.  The baseline image set is a library of DRR images created from a three-dimensional image volume (see paragraphs 9-10).  This merging and displaying is done in order to guide a radio-dense marker located on an instrument (see example of a K-wire with a radio-dense marker in paragraph 116).  However, the instrument is not limited to a K-wire, and may include a pedicle screw, which may be automatically recognized by the system in the C-arm image due to the pedicle’s known geometry being known by the system (see paragraphs 110-113).  Additionally, Finley teaches that “In some cases where the C-Arm is moved during the procedure, multiple high-resolution images can be obtained at different locations in the surgical site, and then these multiple images “stitched” together to form a composite base image using known image stitching techniques” (see paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to stitch multiple images together when the X-ray imager moves during the procedure, as taught by Finley, and to incorporate this into the system and methods of Hall, because in doing so, “Showing the actual last projected image within the context of a larger image (e.g.—obtained prior, preoperatively or intraoperatively, or derived from CTs)—merged or alternated in the correction location—can supplement the information about the smaller image area to allow for incorporation into reference to the larger body structure(s)” (see paragraph 90 of Finley).  In other words, by stitching together the multiple images, this provides the surgeon with an extended field of view, and keeps the entire area under surgery in greater context and perspective.
It is noted that neither Hall nor Finley explicitly teach that the X-ray source produces a fan beam.
Borsdorf teaches a “method for registering a three-dimensional image data set of a target area of a patient with a two-dimensional, recorded in a recording geometry X-ray image (2) of the target area” (see Abstract).  With regard to the X-ray images that are recorded, Borsdorf states that “it should be noted at this point that in practice usually a fan beam geometry is used to record the X-ray images” (see paragraph beginning “This refinement is therefore based on the finding that a system of equations…” within the Description).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a fan beam geometry when recording intra-operative X-ray images, as Borsdorf teaches is common, within the system and methods of Hall as combined with Finley, because choosing to use a fan beam versus other commonly known X-ray beam configurations (i.e., pencil beam, cone-beam, etc.) to perform the method taught by Hall with Finley would amount to choosing from a finite number of X-ray beam configurations available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).  Additionally, Borsdorf similarly teaches 2D-3D registration (which is the overall teachings of Hall and Finley), and Borsdorf states that “the receiving geometry (projection geometry) for the X-ray images is of course known” (see same paragraph as the above quote from this reference).  In other words, the use of any specific beam geometry would be trivial so long as the system is aware of the beam geometry and how it effects the image obtained.
Regarding claim 9, it is noted that Finley teaches within an example of placing a K-wire, “After placing the one or more K-wires, it is necessary to acquire high-resolution C-Arm images from the oblique and A/P positions” (see paragraph 118).  Therefore, this teaches the acquisition of second image data after implantation of the component.  Also, it is noted that Finley teaches that the component may be a pedicle screw and that the surgery is for implanting the pedicle (see Fig. 19, illustrating a desired outcome of the surgery within a surgical planning step).  Additionally, Finley discusses the implantation of a K-wire.  This teaches that the component is configured to be implanted into the subject.
With regard to claim 25, Hall teaches the following in paragraph 21
Since the catheter or, quite generally, the instrument is the important information element in the 2D X-ray image, it is useful to highlight said catheter or instrument prior to superimposition in the X-ray image by increasing the contrast so that it is clearly visibly in the superimposed image. It is especially useful if the instrument is automatically segmented from the 2D X-ray image by means of image analysis so that only the instrument is superimposed over the 3D reconstructed image. This is beneficial in that the high-resolution 3D reconstructed image is in no way affected by the superimposition. It is, by the way, also possible for the instrument to be displayed in color or to blink in the superimposed image so as to make it even more recognizable.

This teaches that segmentation may be used to remove the catheter or instrument from the 2D dataset and superimpose only the catheter or instrument into the 3D data.  Additionally, this paragraph teaches to display the catheter or instrument in color or to cause it to blink, or to highlight it by increased contrast.  All of these read on “generating a graphical representation as the representation of the component”, and obviously also read on “superimposing the generated graphical representation” and “displaying” as recited in claim 25.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Chen et al. (US Patent Pub. No. 2019/0384986).
Hall is described above with regard to claim 1.  In addition to the previous description, it is added that Hall teaches that “Since the catheter or, quite generally, the instrument is the important information element in the 2D X-ray image, it is useful to highlight said catheter or instrument prior to superimposition in the X-ray image by increasing the contrast so that it is clearly visibly in the superimposed image. It is especially useful if the instrument is automatically segmented from the 2D X-ray image by means of image analysis” (see paragraph 21).  However, Hall does not provide any detail with regard to the image analysis that would be required to identify such a catheter or instrument within a 2D X-ray image in order for it to be segmented and for superimposing over a pre-acquired reconstructed image, as merely mentioned in paragraph 21.
Chen teaches a tool handedness determination system (see Title), which “labels each tool in the at least one image with a type of tool” (see paragraph 35).  In order to label different tools, the “system 102 identifies features of each of the tools, where the features may include one or more of shape, orientation, and color” (see paragraph 36, additionally see paragraphs 37 and 39).  “System 102 compares the features to known features of known tools. System 102 then matches the one or more features to the known features of the known tools. In various implementations, system 102 stores information on the known features in a suitable storage location” (see paragraph 40). “[S]ystem 102 determines a type confidence score, where the type confidence score indicates an accuracy level of the classifying of the one or more objects into the one or more tool classifications. In some implementations, the type confidence score is based on how closely system 102 can match the detected features of a given tool to known features” and examples of possible features includes “shape and position”, among others (see paragraph 42; which reads on the optimizing a similarity metric by altering a rotation or a translation and/or a pose – in the fact that “position” and “shape” as stated in Chen would include orientation claim 6 and “position” positively reads on “pose” claim 7).
It would have been obvious to one ordinary skill in the art at the time of the invention to utilize known instrument features in creation of a similarity metric, as taught by Chen, within the system and methods of Hall with Finley, thereby ensuring that the correct instrument, thereby the proper instrument length, width and other features, is being superimposed onto the images of the anatomy to thereby provide a safe treatment interface (e.g., such that the projected instrument is not narrower than the actual instrument which could result in adverse results by impacting nearby healthy tissue).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Finley.
Hall discloses 3D imaging for catheter interventions by use of 2D/3D image fusion (see Title).  “According to the present invention, the 3D image data set may be a data set that was acquired prior to the operation. This means that the data set may have been acquired at any time prior to the actual intervention… As an alternative, it is also possible to use an intraoperatively acquired image data set in the form of a 3D angiographic X-ray image data set… i.e., when the patient is already lying on the operating table but before the catheter is inserted, which, however, will take place very shortly after the 3D image data set has been acquired” (see paragraph 12).  This “3D image data” equates to the claimed accessing the first image data of a subject.  As stated in paragraph 8, “taking at least one 2D X-ray image of the area of examination in which the instrument is visualized”, which equates to the claimed accessing the second image data of the subject.  Regarding the claimed registering the first image data to the second image data, Hall teaches “Another possibility is the so-called "image-based" registration. In this case, the 3D reconstructed image is used to generate a 2D projection image in the form of a digitally reconstructed radiogram (DRR) which is compared to the 2D X-ray image for similarities, and for the purpose of optimizing the registration, the similarity between the 2D projection image and the 2D X-ray image is moved by means of translation and/or rotation until the similarities reach a predetermined minimum level of similarity” (see paragraph 17).  With regard to the claimed determining a location of a component in the second image data; and correlating the location of the component in the second image data to the first image data based at least on the registering [sic]”, it is noted that Hall teaches that “On a monitor 13, the 3D reconstructed image 12 in which the surrounding anatomic structure--here a vascular tree 14 of the heart--can be seen as a three-dimensional image. Over this image, the 2D X-ray image 10 is superimposed. Both images are registered relative to each other. I.e., in superimposition image 15, catheter 11 is shown in the exact correct position and orientation with respect to vascular tree 14. Thus, the physician can see exactly where the catheter is located and how he may have to continue navigating it or how and where the treatment is to be started or continued” (see paragraph 32; also see Figure 1 where numerals 10 and 12 illustrate the two images separately, and then superimposed together on monitor 13).
However, Hall does not teach that the 2D image that is used is a stitched image (i.e., the use of a “long view” as stated in the claims).
Finley teaches 3D visualization during surgery with reduced radiation exposure (see Title).  As described in paragraph 51, Finley teaches the acquisition of intra-operative low-dose (LD) images and compares these images to a baseline image set to find a statistically meaningful match, from which these images are then merged and displayed.  The baseline image set is a library of DRR images created from a three-dimensional image volume (see paragraphs 9-10).  This merging and displaying is done in order to guide a radio-dense marker located on an instrument (see example of a K-wire with a radio-dense marker in paragraph 116).  However, the instrument is not limited to a K-wire, and may include a pedicle screw, which may be automatically recognized by the system in the C-arm image due to the pedicle’s known geometry being known by the system (see paragraphs 110-113).  Additionally, Finley teaches that “In some cases where the C-Arm is moved during the procedure, multiple high-resolution images can be obtained at different locations in the surgical site, and then these multiple images “stitched” together to form a composite base image using known image stitching techniques” (see paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to stitch multiple images together when the X-ray imager moves during the procedure, as taught by Finley, and to incorporate this into the system and methods of Hall, because in doing so, “Showing the actual last projected image within the context of a larger image (e.g.—obtained prior, preoperatively or intraoperatively, or derived from CTs)—merged or alternated in the correction location—can supplement the information about the smaller image area to allow for incorporation into reference to the larger body structure(s)” (see paragraph 90 of Finley).  In other words, by stitching together the multiple images, this provides the surgeon with an extended field of view, and keeps the entire area under surgery in greater context and perspective.
Additionally, with regard to claim 14, it is noted that Hall teaches an imaging system (see image-taking device 2) and a display (see monitor 13).  Also, by displaying the catheter (i.e., “catheter 11 is shown in the exact correct position and orientation with respect to vascular tree 14. Thus, the physician can see exactly where the catheter is located and how he may have to continue navigating it” – see main body of rejection of claims 10 and 14 above near the end of the description of the Hall reference), this teaches a “graphical representation” since it is graphic on the display.

Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Finley (US Patent Pub. No. 2017/0165008), and further in view of Borsdorf et al. (DE 102015208929 B3, translation included).
Hall in combination with Finley is described above with regard to claims 10 and 14.  However, neither Hall nor Finley explicitly teach that the X-ray source produces a fan beam.
Borsdorf teaches a “method for registering a three-dimensional image data set of a target area of a patient with a two-dimensional, recorded in a recording geometry X-ray image (2) of the target area” (see Abstract).  With regard to the X-ray images that are recorded, Borsdorf states that “it should be noted at this point that in practice usually a fan beam geometry is used to record the X-ray images” (see paragraph beginning “This refinement is therefore based on the finding that a system of equations…” within the Description).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a fan beam geometry when recording intra-operative X-ray images, as Borsdorf teaches is common, within the system and methods of Hall as combined with Finley, because choosing to use a fan beam versus other commonly known X-ray beam configurations (i.e., pencil beam, cone-beam, etc.) to perform the method taught by Hall with Finley would amount to choosing from a finite number of X-ray beam configurations available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).  Additionally, Borsdorf similarly teaches 2D-3D registration (which is the overall teachings of Hall and Finley), and Borsdorf states that “the receiving geometry (projection geometry) for the X-ray images is of course known” (see same paragraph as the above quote from this reference).  In other words, the use of any specific beam geometry would be trivial so long as the system is aware of the beam geometry and how it effects the image obtained.
Regarding claims 12 and 16-17, it is noted that Finley discusses an approach in which “the C-Arm system acquires multiple images of the same anatomy. Over the course of this series of images the system may move in small increments and surgical tools may be added or removed from the field of view” and this allows for “using the anatomical features present in one image to fill in the missing details in another later image” (see paragraph 56).  As such, this teaches acquiring multiple images and stitching a selected sub-plurality of the projections during the course of the procedure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Chen et al. (US Patent Pub. No. 2019/0384986).
Hall is described above with regard to claim 1.  In addition to the previous description, it is added that Hall teaches that “Since the catheter or, quite generally, the instrument is the important information element in the 2D X-ray image, it is useful to highlight said catheter or instrument prior to superimposition in the X-ray image by increasing the contrast so that it is clearly visibly in the superimposed image. It is especially useful if the instrument is automatically segmented from the 2D X-ray image by means of image analysis” (see paragraph 21).  However, Hall does not provide any detail with regard to the image analysis that would be required to identify such a catheter or instrument within a 2D X-ray image in order for it to be segmented and for superimposing over a pre-acquired reconstructed image, as merely mentioned in paragraph 21.
Chen teaches a tool handedness determination system (see Title), which “labels each tool in the at least one image with a type of tool” (see paragraph 35).  In order to label different tools, the “system 102 identifies features of each of the tools, where the features may include one or more of shape, orientation, and color” (see paragraph 36, additionally see paragraphs 37 and 39).  “System 102 compares the features to known features of known tools. System 102 then matches the one or more features to the known features of the known tools. In various implementations, system 102 stores information on the known features in a suitable storage location” (see paragraph 40). “[S]ystem 102 determines a type confidence score, where the type confidence score indicates an accuracy level of the classifying of the one or more objects into the one or more tool classifications. In some implementations, the type confidence score is based on how closely system 102 can match the detected features of a given tool to known features” and examples of possible features includes “shape and position”, among others (see paragraph 42; which reads on the optimizing a similarity metric by altering a rotation or a translation and/or a pose – in the fact that “position” and “shape” as stated in Chen would include orientation claim 13).
It would have been obvious to one ordinary skill in the art at the time of the invention to utilize known instrument features in creation of a similarity metric, as taught by Chen, within the system and methods of Hall with Finley, thereby ensuring that the correct instrument, thereby the proper instrument length, width and other features, is being superimposed onto the images of the anatomy to thereby provide a safe treatment interface (e.g., such that the projected instrument is not narrower than the actual instrument which could result in adverse results by impacting nearby healthy tissue).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Finley (US Patent Pub. No. 2017/0165008), and further in view of Webber (US Patent No. 5,214,686).
Hall in combination with Finley is described above with regard to claims 10 and 14.  However, neither Hall nor Finley explicitly teach a slotted filter to produce a fan beam.
Webber teaches a 3D panoramic dental radiography method (see Title).  Webber presents a system that can utilize “a conventional source 32 … and a customized multi-slit collimator may be used to produce the multiple vertical fan-shaped beams” (see column 9, lines 11-20).  By utilizing a source in this way, the system is able to produce improved panoramic images (i.e., stitching the individual slices together), which is described at between column 10, lines 54 through column 11, line 24.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a slit collimator (or slotted filter), as taught by Webber, with the system and methods of Hall as combined with Finley, in order to quickly generate the multiple slices and create an undistorted panoramic view with a single emission of radiation from the source (see column 10, lines 54 through column 11, line 24 of Webber).


Conclusion
The following prior art is herein made of record as being considered pertinent to applicant's disclosure, but not relied upon:

Gemmel et al. (US Patent Pub. No. 2018/0250076)
Gemmel is extremely pertinent to the claimed invention.  Gemmel discloses “a method of image support for a person carrying out a minimally invasive procedure with an instrument in a procedure site of a patient” (see Abstract).  The method includes the generation of a three-dimensional model data set, which is generated from multiple two-dimensional X-ray images (see discussion of “three-dimensional model data set” throughout disclosure; see S1 and S2 in Figure 1).  “The three-dimensional model data set of step S2 produced in this way can now be used in various applications, which are identified in the present case by steps S3a and S3b in FIG. 1” (see paragraph 42).  “FIG. 3 illustrates a first application by showing corresponding sub-steps of step S3a in more detail. This is intended to show the current position of a medical instrument used, in particular a tool and/or an implant” (see paragraph 43).  “The item of position information can preferably be determined by a position-determining system registered with the X-ray apparatus and/or from a two-dimensional localizing image of the X-ray apparatus … a two-dimensional localizing image of the X-ray apparatus is used to determine the item of position information” (see paragraph 14).  In other words, this teaches the claimed “second image data”, which will comprise an image of “the item”.  As stated in paragraph 44, “If the two-dimensional localizing image was recorded in one of the recording geometries, it therefore forms a current X-ray image, and if it is to be used for updating the three-dimensional model data set, firstly 2D-3D registering with the three-dimensional model data set is carried out”, which teaches the claim limitation of “registering the first image data to the second image data”.  Paragraphs 45 and 46 then add the following:

Owing to registering established, for example, … where a reference exists anyway when recording a localizing image, it is now possible to add, in a step S5, an instrument model to the three-dimensional model data set as further information, which model results primarily from geometric dimensions and attenuation properties of the instrument retrieved from a database.

In a step S6 it is then possible to obtain by reprojection of the supplemented three-dimensional model data set, supporting images as simulated X-ray images in the recording geometries, and these can be displayed in a step S7. This process is illustrated again in more detail by the schematic diagram of FIG. 4. The indicated recording geometries specific to the procedure (position of X-ray emitter 2, acquisition regions 3) and the reconstructed anatomy objects 5 can again be seen. An instrument model 6 has been added. If a forward projection now takes place according to the recording geometries, supporting images 7 are obtained, which include an image of the medical instrument as well as the anatomy in the procedure site.

	This teaches that after the new localizing image is registered with the 3D model, in which the item (i.e., the tool) is present in the 2D localizing image, a model of the instrument is added to the model based on geometric dimensions and properties of the instrument as saved in a database.  “If, therefore, a three-dimensional item of position information of the instrument, which can of course also include an item of orientation information in addition to purely an item of location information, can be determined, a corresponding instrument model can be included as further information in the three-dimensional model data set with the current position and orientation” (see paragraph 13).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799